PER CURIAM.
On September 21, 1960 the State of Louisiana, through the Department of Highways filed an expropriation proceeding against D. H. Sanders Realty Company, Inc., seeking to expropriate certain land allegedly belonging to Defendant in the Parish of Tangipahoa. Judgment was rendered by the trial judge of the Twenty-first Judicial District Court of Louisiana, Parish of Tangipahoa, in said expropriation proceeding fixing the value of the land taken at $21,227.62, from which judgment the State of Louisiana, through The Department of Highways, appealed to this Court. This appeal, Docket Number 5588j. is pending a hearing. . -1
On December 22, 1961 counsel for James Perkins Watson, doing business as James P. Watson Sand and Gravel Company, filed in this Court and in this appeal a pleading entitled “Exception of Non Joinder of an indispensable party filed on behalf of James Perkins Watson d/b/a J. P. Watson Sand and Gravel Company.” In his exception counsel for Exceptor further prays that the matter be remanded to the lower Court for the purpose of hearing additional evidence on behalf of the Exceptor concerning the value of his property rights under a certain gravel lease which he attached to his pleading. Though he makes the allegation in his exception that the lease entered into by and between D. H. Sanders Realty Company, Inc., and Exceptor, was entered into on the 1 day of September, 1959, he makes no allegation as to the date of the recordation of said lease. However, in a certified photostatic copy of said lease annexed to and made part of his exception, the photostat reveals that said lease was recorded October 18, 1960 in the Parish of Tangipahoa.
Under the provisions of LSA-R.S. 48:-445 the State, on September 21, 1960, having instituted the expropriation proceeding and deposited the amount of the estimate in the Registry of the Court for the use and benefit of the record owner thereof, the title to the property vested in The Department of Highways of the State of Louisiana and consequently James Perkins Watson, doing business as James P. Watson Sand and Gravel Company, Inc., was not a proper party defendant.
Accordingly, the exception of nonjoinder filed in this Court on December 22, 1961 by James Perkins Watson, doing business as James P. Watson Sand and Gravel Company, Inc., is dismissed at Exceptor’s costs.
ELLIS, J., recused.